MICROSOFT WORD 10.0.4219;AMENDMENT NUMBER SEVEN
TO THE
COUNTRYWIDE FINANCIAL CORPORATION
1993 STOCK OPTION PLAN
(AS AMENDED AND RESTATED AS OF MARCH 27, 1996)

        Countrywide Financial Corporation, a Delaware corporation (the
“Company”), pursuant to the power granted to it by Section 10 of the Countrywide
Financial Corporation 1993 Stock Option Plan (the “Plan”), hereby amends the
Plan to provide for the transfer of options incident to divorce.

1.   The text of Section 7.1 is deleted in its entirety and new text is inserted
in its place as follows:

         "(a)   Non-transferability. No Option granted hereunder shall be
transferred by the Optionee to whom granted otherwise then pursuant to a
beneficiary designation made under Section 14(b) hereof or by will or the laws
of descent and distribution, and an Option may be exercised during the lifetime
of such Optionee only by the Optionee or his or her guardian or legal
representative. Notwithstanding the foregoing, in the case of Options not
intended to constitute Incentive Stock Options under Internal Revenue Code
Section 422, the Committee may, in its discretion, authorize all or a portion of
the Options to be granted to an Optionee to be on terms which permit transfer by
such Optionee to (i) the spouse, children (including step-children) or
grandchildren of the Optionee (each such individual and the Optionee shall be
referred to as an "Eligible Group Member"), (ii) a trust or trusts for the
exclusive benefit of one or more Eligible Group Members or for the benefit of
one or more Eligible Group Members and one or more organizations exempt from
income tax and described in Code Section 501(c)(3), (iii) a partnership or
similar vehicle in which such Eligible Group Members are the only partners or
participants, (iv) an organization exempt from income tax and described in Code
Section 501(c)(3) in which an Eligible Group Member is involved in either
participation and/or management, or (v) pursuant to a qualified domestic
relations order, as defined in the Code or Title 1 of the Employee Retirement
Income Security Act of 1974, as amended, provided that (x) the instrument of
transfer must be approved by the Company's Administrative Committee of Employee
Benefits (the "Administrative Committee") or its designee, and (z) transferred
Options shall not again be transferable other than by will or by the laws of
descent and distribution. Following transfer, any such Options shall continue to
be subject to the same terms and conditions as were applicable immediately prior
to transfer. The events of termination of employment of Section 7(d) hereof
shall continue to be applied with respect to the original Optionee, following
which the Options shall be exercisable by the transferee only to the extent, and
for the periods, specified by such Section 7(d)."

[THE NEXT PAGE IS THE SIGNATURE PAGE]

        The Company has caused this Amendment to be signed by its duly
authorized officer as of this 9th day of December, 2002.

Countrywide Financial Corporation





By:     /s/ Anne McCallion             
        Anne McCallion
        Managing Director,
        Chief Administrative Officer
